Opinion issued July 26, 2012




                                     In The

                               Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                               NO. 01-12-00534-CV
                           ———————————
      AMERICAN INTERNATIONAL INDUSTRIES, INC., Appellant
                                       V.
                   RUBICON FINANCIAL, INC., Appellee



                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-75606


                         MEMORANDUM OPINION

      Appellant, American International Industries, Inc., has neither paid the

required filing fee for this appeal nor established indigence for purposes of

appellate costs. See TEX. R. APP. P. 5 (“A party who is not excused by statute or

these rules from paying costs must pay—at the time an item is presented for
filing—whatever fees are required by statute or Supreme Court order.”), 20.1

(listing requirements for establishing indigence); see also TEX. GOV’T CODE ANN.

§ 51.207 (Vernon Supp. 2011), § 51.941(a) (Vernon 2005), § 101.041 (Vernon

Supp. 2011) (listing fees in court of appeals); Order Regarding Fees Charged in

Civil Cases in the Supreme Court and the Courts of Appeals and Before the

Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.

28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of

appeals). The filing fee was due on June 21, 2012. After being notified that this

appeal was subject to dismissal for failure to pay the filing fee, appellant did not

adequately respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c)

(allowing involuntary dismissal of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Higley, Sharp, and Huddle.




                                            2